On Petition for Rehearing.
Lairy, J.
3. A rehearing is asked in this case upon the ground that the court erred in holding that an error of the trial court in overruling a demurrer to a defective complaint is not cause for reversal where it appears affirmatively from the record that the error had been cured or was harmless. We are cited to a number of decisions of the Supreme Court holding that an error of this kind can not be cured by subsequent proceedings in the case. Pennsylvania Co. v. Poor (1885), 103 Ind. 553, 3 N. E. 253; Pennsylvania Co. v. Marion (1885), 104 Ind. 239, 3 N. E. 874; Belt R., etc., Co. v. Mann (1886), 107 Ind. 89, 7 N. E. 883; Ryan v. Hurley (1889), 119 Ind. 115, 21 N. E. 463; Chapman v. Jones (1898), 149 Ind. 434, 47 N. E. 1065, 49 N. E. 347; Ervin v. State, ex rel. (1898), 150 Ind. 332, 48 N. *36E. 249; Friedersdorf v. Lacy (1910), 173 Ind. 429, 431, 90 N. E. 766. We were not unaware of these decisions when the original opinion in this case was rendered, but the Supreme Court seems to have departed from the rule announced in the cases cited. That court in a recent decision holds that the omission of a material averment from the complaint may be cured or rendered harmless by the evidence. Crawfordsville Trust Co. v. Ramsey (1912), 178 Ind. 258, 98 N. E. 177.
In the case last cited the court says: “It is finally contended that the complaint is insufficient, because it is not directly averred therein that the testator died the owner of any real estate, and it is averred that there is an acting administrator of the estate of Charles P. Ramsey; that consequently plaintiffs had no right to contest a will which alone disposed of personalty. Assuming, without deciding, that under the allegations of the complaint appellees would have no right to contest this will unless Alexander P. Ramsey died the owner of the real estate, this court would not be warranted in reversing the judgment for the defect in question. The complaint alleges that by the terms of the will the defendants are given the whole of the property of said Alexander P. Ramsey, real and personal, of the value of $400,000, to the exclusion of * * * Charles Ramsey. Appellants contend that the above is merely recital, and does not constitute an averment of ownership of real estate. In view of the state of the record, it is unnecessary to decide this point. At the trial, without objection, plaintiffs proved that Alexander P. Ramsey died the owner of real estate of great value. Section 700 Burns 1908, §658 R. S. 1881, provides that this court shall not reverse a judgment for any defect in form, in any pleading, which might be amended by the court below, but such defect shall be deemed to be amended in the Supreme Court. If the complaint was defective in the particular claimed, the court below could have permitted it to have been amended, so as to conform to the evidence, *37and consequently this court must deem it to be so amended. Noble v. Damson (1912), 177 Ind. 19, 96 N. E. 325, and eases cited.”
It is true that the earlier cases cited by counsel are not overruled or disapproved or even referred to in the later case decided by the Supreme Court. We recognize the force and effect of these decisions, but where the decisions of the Supreme Court are not in harmony, we feel at liberty to follow that line which is most recent, and which, in our opinion, is most in accord with the spirit of our statutory enactments on the subject.
Petition for rehearing overruled.
Note.—Reported in 99 N. E. 429; 100 N. E. 307. See, also, under (1) 31 Cyc. 465; (2) 31 Cyc. 556; (3) 31 Cyc. 358; (7) 9 Cyc. 784; (8) 38 Cyc. 1530. As to effect of an amendment to a complaint stating a new cause of action, see 51 Am. St. 414. As to when a general verdict cures defects in pleading, see 1 Am. Dec. 210.